VAUGHN, Judge.
Defendant argues that the petition to annex property upon which the Brunswick County Governmental Center is located meets the requirements of G.S. 160A-58.1. We disagree.
The extension of the boundaries of a town or city is a legislative function. Plemmer v. Matthewson, 281 N.C. 722, 190 S.E. 2d 204 (1972). A municipal corporation has no power to extend its boundaries by annexation other than that delegated to it by legislative enactment or constitutional provision. In re Annexation Ordinance, 296 N.C. 1, 249 S.E. 2d 698 (1978); 2 E. McQuillin, The Law of Municipal Corporations § 7.13 (3rd ed. 1979).
North Carolina allows a city to annex a non-contiguous area pursuant to G.S. 160A-58.1. According to that statute, the annexation must be initiated by a petition signed by all the owners of real property in the area sought to be annexed. Excepted from signing are owners of real property that is wholly exempt from property taxation under the Constitution and laws of North Carolina.
When the power to annex territory is delegated to a municipal corporation, it must be exercised in strict accord with the conferring statute. In. re Annexation Ordinance, 296 N.C. at 17, 249 S.E. 2d at 707. The present petition was signed by residents within and without the Town of Bolivia. None of them, however, were property owners of the area sought to be annexed. Nothing in G.S. 160A-58.1 requires or authorizes the signatures of non-property owners. The court, therefore, properly excluded consideration of the fifty-nine signatures on the petition.
The sole property owner of the proposed annexed area was Brunswick County. Defendant correctly points out that the Coun*734ty was not required to sign the petition because it is a tax-exempt property owner. There was, however, no one else authorized to seek annexation. The court properly declared the annexation illegal, null, and void.
Affirmed.
Chief Judge MORRIS and Judge HEDRICK concur.